UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-1884


LORENE WILLIAMS,

                Plaintiff - Appellant,

          v.

BRUNSWICK COUNTY BOARD OF EDUCATION,

                Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
District Judge. (7:08-cv-00140-D)


Submitted:   June 14, 2011                 Decided:   July 22, 2011


Before TRAXLER, Chief Judge, and WYNN and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Romallus O. Murphy, Sr., Greensboro, North Carolina, for
Appellant. Curtis H. Allen, III, Christine T. Scheef, Kathleen
P. T. Kennedy, THARRINGTON SMITH, L.L.P., Raleigh, North
Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lorene     Williams      appeals      a     district       court     order

granting     summary    judgment        against       her     in    her    employment

discrimination       action    brought       against        the    Brunswick    County

(North Carolina) Board of Education (“the Board”).                         Finding no

error, we affirm.



                                         I.

            Williams has been employed by the Board since 1975 in

various    roles,    including     as   Director       of    Exceptional       Children

from 1985 to 1996 and Director of Federal Programs from 1996 to

June 2005.     In June 2005, Williams returned to her position of

Director of Exceptional Children.                 In December 2005, however,

Superintendent Katie McGee transferred Williams to Director of

Pre-K and Student Services.

            On June 4, 2007, Williams submitted a letter to her

supervisor, Dr. Zelphia Grisset, requesting a six-month medical

leave of absence to begin June 8, 2007, as a result of her

diabetes and other related problems.                 Grisset shared the letter

the same day with McGee.

            Unbeknownst       to   Williams,    at     the    time    of   Williams’s

request, McGee had been preparing to recommend a reorganization

of central office personnel that would affect approximately 15

Board employees and would move Williams to the position of Dean

                                         2
of Students at Shallotte Middle School.                 McGee had planned to

present    her    recommendations    to      the   Board     at   its     meeting    on

June 5, 2007.       As she had done two years earlier when she had

recommended a similar restructuring, McGee notified the affected

employees (including Williams) of her intentions on the day she

was to present her plan to the Board.

            The Board approved McGee’s plan at its June 5, 2007,

meeting.     However, Williams was unhappy with her transfer and

requested to meet with the Board to challenge it.                          The Board

heard from her at a subsequent meeting but voted to uphold the

transfer.

            Williams    later    brought       suit   against       the    Board    in

federal district court, alleging, as is relevant here, that the

Board’s transfer violated the antiretaliation provisions of the

Americans    with     Disabilities     Act      of    1990    (“ADA”)       and     the

Rehabilitation Act of 1973.          See 42 U.S.C. § 12203(a); 29 U.S.C.

§ 794(d).        The Board subsequently moved for, and was granted,

summary judgment.



                                      II.

            Williams    argues    that       the   district       court    erred    in

granting summary judgment against her on her retaliation claim.

We disagree.



                                         3
           We     review    the      district      court’s      grant     of     summary

judgment     de     novo,   viewing        the    facts    and     the     reasonable

inferences      therefrom     in     the     light    most      favorable       to     the

nonmoving party.        See EEOC v. Navy Fed. Credit Union, 424 F.3d

397, 405 (4th Cir. 2005). Summary judgment is appropriate when

“the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to a judgment as a

matter of law.”       Fed. R. Civ. P. 56(a).

           Williams concedes that her retaliation claim should be

reviewed using the McDonnell Douglas burden-shifting framework.

See   McDonnell     Douglas    Corp.       v.    Green,   411    U.S.    792     (1973).

Thus, to establish a prima facie case of retaliation, Williams

must show that:       “(1) that she has engaged in conduct protected

by the ADA; (2) that she suffered an adverse action subsequent

to engaging in the protected conduct; and (3) that there was a

causal   link     between     the    protected       activity    and     the     adverse

action.”     Freilich v. Upper Chesapeake Health, Inc., 313 F.3d

205, 216 (4th Cir. 2002).              Even assuming that Williams could

show that her leave request constituted protected activity and

that her transfer was an adverse action, she cannot show any

causal relationship between her transfer and her leave request.

           In     arguing     that     she      created   a     genuine        issue    of

material     fact    regarding       whether       such   a     causal     connection

existed, Williams directs us to the fact that McGee learned of

                                           4
her leave request on June 4, 2007, and informed Williams the

very next day that she would be transferred.                                Williams also

points to what she asserts are “conflicting reasons” given by

McGee for the transfer, namely, “[Williams’s] health, [her] lack

of performance and [her] outstanding performance.”                                  Brief of

Appellant at 11.             We conclude, however, that Williams has not

created a genuine issue of material fact.

            First, the record shows that the temporal proximity of

McGee’s learning of Williams’s leave request and her informing

Williams of the transfer recommendation were purely coincidence.

McGee   explained       in    her   affidavit          that      Williams’s    recommended

transfer    was    part       of    a    central       office      reorganization        that

involved approximately 15 employees and that had been planned

before Williams submitted her leave request.                             McGee informed

Williams of her recommendation the same day that she informed

the other people affected by the reorganization, which was the

day that the school board was to vote on her recommendations.

Indeed,    she    had    followed        the    very      same    procedure     during     her

reorganization of the central office staff in 2005.

            Second,      Williams         does      not    explain    how     the   multiple

reasons    on    which    McGee         based    her      transfer    decision      were   in

conflict.       McGee’s affidavit provides a detailed explanation of

why the strengths and weaknesses McGee identifies in Williams’s

performance support the transfer decision.                           And, the fact that

                                                5
McGee     believed   that     Williams’s    impending     six-month      absence

provided additional justification for the transfer in no way

casts doubt on McGee’s claim that she decided to recommend the

transfer before Williams submitted her leave request.



                                     III.

            In sum, we conclude that the district court properly

granted    summary   judgment    against    Williams     on    her   retaliation

claim.     We dispense with oral argument because the facts and

legal    contentions    are    adequately    presented    in    the    materials

before    the   court   and   argument     would   not   aid   the    decisional

process.



                                                                        AFFIRMED




                                      6